DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 03/29/2021, with respect to the rejections of claims 1, 4-11, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al., (Pub. No.: US 2020/0344721 A1), and the rejections of claims 2-3 and 12-13 under 35 U.S.C. 103 as being unpatentable over Xing et al., (Pub. No.: US 2020/0344721 A1), in view of Pan et al., (Pub. No.: US 2020/0099481 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/18/2020 has been withdrawn.  
3.	The objections of claims 1 and 15 are withdrawn in light of amendments.

Allowable Subject Matter
4.	Claims 1, 3, 6, 9-11, 14-15, and 16 (now 1-9) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive. The main reason for the allowance of the claims is the inclusions of the limitations in claims 1, and 15 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“obtaining (i) a first CBR threshold for carrier reselection and (ii) a second CBR threshold for keeping the first carrier, based on a priority of the first sidelink logical channel, wherein the first CBR threshold and the second CBR threshold are related to the priority of the first sidelink logical channel;”
“determining that (i) the CBR value for the first carrier is higher than or equal to the first CBR threshold and (ii) the CBR value for the first carrier is higher than or equal to the second CBR threshold;”
“constructing a media access control (MAC) protocol data unit (PDU) to be transmitted with the sidelink resource on the first carrier, wherein the MAC PDU includes first data from the first sidelink logical channel before the determination, while the MAC PDU does not include second data from the first sidelink logical channel after the determination;”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463